UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   27February 2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 27th February 2014 RE-ISSUE OF TREASURY SHARES CRH plc announces that on 26th February 2014, it transferred to participants in its employee share schemes 89,222 Ordinary Shares at prices between €15.0674 and €18.7463 per Ordinary Share and at a price of £12.9574 per Ordinary Share. CRH plc also announces that on 26th February 2014, it transferred to the Trustees of the CRH plc Employee Benefit Trust 745,165 Ordinary Shares in relation to satisfying vested awards made under the CRH 2006 Performance Share Plan (742,604 Ordinary Shares) and in respect of a deferred share award (2,561 Ordinary Shares) at a price of €20.375 per Ordinary Share. Following the above transactions, CRH plc holds 5,085,183 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 734,146,417. Contact Neil Colgan Company Secretary Tel: + CRH public limited company (Registrant) Date:27 February 2014 By:/s/Maeve Carton M. Carton Finance Director
